Exhibit 10b.

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(2007 Restatement)



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(2007 RESTATEMENT)

TABLE OF CONTENTS

 

ARTICLE I.

  

DEFINITIONS

   1

1.01

  

Benefit Commencement Date

   1

1.02

  

Board of Directors

   1

1.03

  

Change in Control Severance Benefit

   1

1.04

  

Committee

   2

1.05

  

Company

   2

1.06

  

Effective Date

   2

1.07

  

Final Annual Compensation

   2

1.08

  

Normal Retirement Date

   3

1.09

  

Participant

   3

1.10

  

Plan

   3

1.11

  

Retirement Plan

   3

1.12

  

Separation from Service

   3

1.13

  

Service

   3

1.14

  

Surviving Beneficiary

   3

1.15

  

Total and Permanent Disability

   3

ARTICLE II.

  

AMOUNT OF BENEFITS; RIGHT TO RECEIVE BENEFITS

   4

2.01

  

Normal Retirement Supplemental Income

   4

2.02

  

Early Retirement Supplemental Income

   6

2.03

  

Disability Retirement Supplemental Income

   7

2.04

  

Death Benefits

   7

2.05

  

Vested Benefits

   8

2.06

  

Post-Retirement Change in Retirement Plan Benefits

   9

2.07

  

Forfeiture of Benefits

   9

2.08

  

Change in Control Supplemental Income

   9

ARTICLE III.

  

PAYMENT OF BENEFITS

   10

3.01

  

Form of Supplemental Payments

   10

3.02

  

Commencement of Supplemental Payments

   11

3.03

  

Six-Month Minimum Delay

   12

3.04

  

Source

   12

3.05

  

Key Man Insurance

   12

 

i



--------------------------------------------------------------------------------

ARTICLE IV.

  

ADMINISTRATION

   12

4.01

  

Committee Discretion

   12

4.02

  

Company Right to Amend, Modify or Terminate

   13

ARTICLE V.

  

GENERAL PROVISIONS

   13

5.01

  

No Effect on Employment

   13

5.02

  

Legally Binding

   13

5.03

  

Notice

   13

5.04

  

No Transfer of Benefits

   13

5.05

  

Disclosure to Participants

   13

5.06

  

Adoption

   14

5.07

  

Integration Clause

   14

2004 ESRIP Appendix

  

 

ii



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(2007 RESTATEMENT)

PURPOSE; EFFECTIVE DATE

This Executive Supplemental Retirement Income Plan (“Plan”) was established
effective January 1, 1981, and was later amended, to promote the best interests
of the Company by enabling the Company (a) to attract to its key management
positions persons of outstanding ability, and (b) to retain in its employ those
persons of outstanding competence who occupy key executive positions and who in
the past contributed and who continue in the future to contribute materially to
the success of the business by their ability, ingenuity and industry.
Participation in the Plan is limited to a select group of management and highly
compensated employees. Effective September 1, 2004, participation is limited to
Participants in the Plan as of September 1, 2004, and no new Participants will
be added to the Plan after September 1, 2004. In order to comply with changes in
applicable law and to clarify existing provisions, the Company adopts this 2007
Restatement on December 20, 2007 with a retroactive effective date of January 1,
2005; provided, however, that the amendments made in this 2007 Restatement shall
not apply to any Participant whose Separation from Service occurred prior to
January 1, 2005 and the benefits for those Participants shall be governed by the
terms of the Plan in effect immediately prior to this 2007 Restatement.

ARTICLE I. DEFINITIONS

The following words and phrases as used herein shall, for the purpose of this
Plan and any subsequent amendment thereof, have the following meanings, unless a
different meaning is plainly required by the context:

1.01 Benefit Commencement Date means the first day of the month in which Plan
benefits are required to commence as provided under 3.02.

1.02 Board of Directors means the Board of Directors of the Company as
constituted from time to time.

1.03 Change in Control Severance Benefit means, for any Participant who is party
to a Change in Control Severance Agreement with the Company, the severance
benefit provided for in such agreement; provided, however, that such severance
benefit is a “Change in Control Severance Benefit” for purposes of this Plan
only if, under the terms of the Participant’s Change in Control Severance
Agreement, the Participant becomes entitled to the severance benefit (a) after a
change in control of the Company has occurred, (b) because the Participant’s
employment with the Company has been terminated by the Participant for good
reason in accordance with the terms and conditions of the Change in Control
Severance Agreement or by the Company other than for cause or disability, and
(c) because the Participant has satisfied any other conditions or requirements
specified in the Change in Control Severance Agreement and

 

1



--------------------------------------------------------------------------------

necessary for the Participant to become entitled to receive the severance
benefit. Under no circumstances will a Participant who is not party to a Change
in Control Severance Agreement be deemed to become entitled to a Change in
Control Severance Benefit for purposes of this Plan. For purposes of 1.03, the
terms “change in control,” “good reason,” “cause” and “disability” shall have
the meanings as may be set forth in the Participant’s Change in Control
Severance Agreement, if any.

1.04 Committee means the Organization and Executive Compensation Committee of
the Board of Directors, previously known as the Compensation Committee.

1.05 Company means Northwest Natural Gas Company and its subsidiaries.

1.06 Effective Date means January 1, 1981, subject to any later effective date
of any specific section provided in any amendment hereto.

1.07 Final Annual Compensation means the annual average determined by taking the
sum of the Participant’s Total Compensation for the three (3) consecutive
Compensation Years out of the Participant’s final ten (10) Compensation Years
with the Company which produce the highest three (3) year total amount, and
dividing such sum by three (3).

1.07-1 Total Compensation for any Compensation Year means the sum of (a) plus
(b):

(a) The annual salary approved by the Board of Directors and in effect during
the Compensation Year; provided, however, that if a Participant’s salary is
changed during a Compensation Year, the salary amount included in Total
Compensation for that Compensation Year shall be the total amount of salary the
Participant earned for services during that Compensation Year or would have
earned for services during that Compensation Year if employment had continued at
his or her final salary level for the full Compensation Year.

(b) The annual performance award for the prior calendar year approved by the
Board of Directors by the beginning of the Compensation Year; provided, however,
that if a Participant has a Separation from Service during the last 61 days of
any Compensation Year, Total Compensation for each of the Participant’s final
ten (10) Compensation Years shall also be calculated as the sum of the salary in
effect for such Compensation Year as determined under (a) plus the annual
performance award for the calendar year that ended during such Compensation
Year, and these alternate Total Compensation calculations shall be used if the
resulting Final Average Compensation is higher.

1.07-2 Compensation Year means the twelve (12) month period from March 1 to
February 28/29, including any partial portion of such period preceding a
Separation from Service.

 

2



--------------------------------------------------------------------------------

1.08 Normal Retirement Date means the first day of the month next following the
Participant’s 65th birthday.

1.09 Participant means an employee specifically designated by the Committee to
be covered under this Plan and who continues to fulfill all requirements for
participation. The initial designation of Participants shall be all executive
officers of the Company elected by the Board of Directors (not including
“assistant” officer positions). A list of Participants as of September 1, 2004
who were employed by the Company as of that date is included in the 2004 ESRIP
Appendix. No new Participants shall enter the Plan after September 1, 2004.

1.10 Plan means the Executive Supplemental Retirement Income Plan herein set
forth, as amended from time to time.

1.11 Retirement Plan means the Company’s Retirement Plan for Non-Bargaining Unit
Employees, as amended from time to time.

1.12 Separation from Service shall have the meaning ascribed to such term in
Treasury Regulations §1.409A-1(h).

1.13 Service depends on the context:

(a) Benefit Accrual. Service for benefit accrual under 2.01 means years of
actual participation, including service credited under 1.13(c), after becoming a
Participant under this Plan, plus any additional years of benefit accrual credit
earned or awarded under 2.01-2(b)(2) and/or (3).

(b) Vesting Service. Service for vesting means all service with the Company from
commencement of employment, including service credited under 1.13(c), plus any
additional grant under 2.05-5.

(c) Other Service. To the extent “service” is not addressed by (a) or (b) above,
Service includes all accredited years of service with the Company credited under
the Retirement Plan and includes all periods of Company paid disability and
long-term disability leave.

1.14 Surviving Beneficiary means the beneficiary or beneficiaries designated by
the Participant on the form provided by the Company. Such beneficiary
designation may be changed by the Participant at any time by written notice to
the Committee. If no Surviving Beneficiary is designated, or if the designated
Surviving Beneficiary dies before the Benefit Commencement Date, the Surviving
Beneficiary shall be the Participant’s surviving spouse or, if none, the
Participant’s estate.

1.15 Total and Permanent Disability means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

3



--------------------------------------------------------------------------------

ARTICLE II. AMOUNT OF BENEFITS; RIGHT TO RECEIVE BENEFITS

Each Participant or the Participant’s Surviving Beneficiary shall have the right
to receive, and the Company shall pay, supplemental benefits as provided in this
Article II, in the form and at the time provided in Article III:

2.01 Normal Retirement Supplemental Income. Upon Separation from Service at or
after the Normal Retirement Date with at least ten (10) years of Service for
vesting under 1.13(b), a Participant shall be entitled to receive, subject to
2.07, monthly supplemental retirement payments determined under 2.01-1 through
2.01-4:

2.01-1 Determining ESRIP Benefit Amount. The amount to be paid at the Normal
Retirement Date under this Plan shall be determined by a three step process
under the following (a), (b) and (c):

(a) Determine Target Benefit. The sum of the Participant’s accrued target
percentage credits under 2.01-2 is multiplied by Final Annual Compensation.

(b) Determine Offset Amount. The amount to be paid at Normal Retirement Date
from three other sources of retirement benefits shall be determined under
2.01-3.

(c) Determine Net Benefit. If the target benefit amount under (a) exceeds the
total payments from the other three sources under (b), the excess shall be paid
under 2.01-4.

2.01-2 Accrued Target Percentage. Participant’s accrued target percentage shall
be the sum of the accruals at the rate specified below in (a) for each Year of
Participation (defined below in (b)) credited under this Plan.

(a) Yearly Accrual Percentage Schedule:

(1) Years 1-15. The yearly target percentage accrual for all Participants shall
be:

 

Years of Participation

 

Accrued Target Percentage for
Each Year of Participation

 

Maximum Total Target
Percentage

Years 1 through 15   4.33% per Year   65% (15 Years times 4.33%)

 

4



--------------------------------------------------------------------------------

(2) Years 16-25. In addition, each of the Participants who had at least six
(6) Years of Participation as of September 1, 2004 as shown in the attached 2004
ESRIP Appendix shall be entitled to additional accruals for Years of
Participation 16-25 as follows:

 

Years of Participation

 

Accrued Target Percentage for
Each Year of Participation

 

Maximum Total
Target Percentage

Years 16 through 25   0.50% per Year   70% (15 Years times 4.33%
plus 10 Years times 0.50%)

(b) Year of Participation means the sum of (1), (2) and (3):

(1) Each consecutive twelve (12) month period (including fractions calculated to
the nearest hundredth of a year) of Service measured by each anniversary of the
date of first becoming a Participant under this Plan.

(2) Any additional Years of Participation awarded to a Participant by the
Committee in the exercise of its discretion, specifically including any
additional Years of Participation reflected in the attached 2004 ESRIP Appendix
as of September 1, 2004.

(3) Three (3) additional Years of Participation credit shall be awarded to any
Participant who becomes entitled to a Change in Control Severance Benefit.

2.01-3 Payments From Other Sources. The total annual payments from the three
sources listed below in (a), (b) and (c) shall be determined, all calculated as
a single life annuity.

(a) the Retirement Plan.

(b) Social Security (as determined under 2.01-4(b)(2)).

(c) Supplemental retirement payments under Section 5.7 of the Company’s
Executive Deferred Compensation Plan and Section 8 of the Company’s Deferred
Compensation Plan for Directors and Executives.

2.01-4 Benefit Payable Under This Plan. The monthly payment under this Plan
shall be determined under the formula of (a) minus (b) as follows:

(a) The target monthly benefit shall be one-twelfth (1/12) times Final Annual
Compensation times the accrued target percentage determined under 2.01-2 above;

MINUS

(b) The sum of (1) plus (2) plus (3):

(1) The Participant’s monthly retirement benefit under the Retirement Plan
assuming commencement of benefits in the month following Separation from Service
and calculated as if the Participant had elected to have the entire benefit paid
as a single life annuity;

 

5



--------------------------------------------------------------------------------

PLUS

(2) One-twelfth (1/12) of the Participant’s annual primary Social Security
benefit assuming commencement of benefits in the month following Separation from
Service and determined in the same manner and based on the same earnings as are
used to compute the actual Social Security benefit;

PLUS

(3) The Participant’s monthly supplemental retirement benefit under Section 5.7
of the Company’s Executive Deferred Compensation Plan and/or Section 8 of the
Company’s Deferred Compensation Plan for Directors and Executives, calculated in
each case as if the Participant had elected to have the benefit paid as a single
life annuity.

2.02 Early Retirement Supplemental Income. Upon Separation from Service at or
after age fifty-five (55) with at least ten (10) years of Service for vesting
under 1.13(b), a Participant shall be entitled to receive, subject to 2.07, the
reduced monthly supplemental retirement payments determined as follows:

2.02-1 First, the target monthly early retirement benefit shall be equal to
one-twelfth (1/12) times the Participant’s Final Annual Compensation times the
accrued target percentage determined under 2.01-2 based on the Participant’s
Years of Participation at the time of Separation from Service.

2.02-2 Second, the unreduced monthly supplemental payment under this Plan shall
be determined under the formula in 2.01-4, using in 2.01-4(b)(1) the
Participant’s monthly retirement benefit under the Retirement Plan assuming
commencement of benefits in the month following the Participant’s Normal
Retirement Date and a projected 2.5% annual increase in the Consumer Price Index
between Separation from Service and Normal Retirement Date and calculated as if
the Participant had elected to have the entire benefit paid as a single life
annuity, using in 2.01-4(b)(2) the Participant’s estimated monthly Social
Security benefit payable at age 65 assuming no earnings after Separation from
Service and no projected increases in the national average wage index or cost of
living between Separation from Service and age 65, and using in 2.01-4(b)(3) the
Participant’s monthly retirement benefit under Section 5.7 of the Company’s
Executive Deferred Compensation Plan and/or Section 8 of the Company’s Deferred
Compensation Plan for Directors and Executives, calculated in each case assuming
that benefits could have been and were commenced in the month following the
Participant’s Normal Retirement Date and as if the Participant had elected to
have the benefit paid as a single life annuity.

 

6



--------------------------------------------------------------------------------

2.02-3 Third, the unreduced monthly amount under 2.02-2 shall be reduced by
one-half of one percent (0.50%) per month for each full or partial month by
which the Benefit Commencement Date precedes the Participant’s 62nd birthday, as
illustrated in the following table:

Percentage of Unreduced Early Retirement Benefit for Benefit Commencement at
Specified Age*

 

Retirement Age

 

Percentage

55   58% 56   64% 57   70% 58   76% 59   82% 60   88% 61   94% 62-64   100%

 

* This table shows the percentage reduction based on years prior to age 62. The
actual percentage reduction will be further adjusted for each additional month
by which the Participant’s age at the Benefit Commencement Date precedes the
retirement age specified in the table.

2.03 Disability Retirement Supplemental Income. Upon a Participant’s Total and
Permanent Disability while employed by the Company and with at least fifteen
(15) years of Service for vesting under 1.13(b) and 1.13(c), a Participant shall
be entitled to receive, subject to 2.07, monthly supplemental retirement
payments determined in the same manner as early retirement payments under 2.02.

2.04 Death Benefits. If a Participant dies during employment or before the
Benefit Commencement Date for any other benefit under this Plan, a monthly
supplemental death benefit shall be paid to the Participant’s Surviving
Beneficiary as follows:

2.04-1 Amount. The amount of the monthly supplemental death benefit shall be
determined under either 2.01, 2.02, 2.03, 2.05 or 2.08, as applicable, assuming
that (a) the Participant had a Separation from Service on the date of death (or
on the Participant’s actual Separation from Service, if earlier), (b) the
Participant had survived until the Benefit Commencement Date that would have
been applicable under 3.02 based on the assumed date of Separation from Service,
(c) the Participant had selected the form of annuity selected by the Surviving
Beneficiary pursuant to 2.04-2, and (d) the Participant had died on the day
after the Benefit Commencement Date.

2.04-2 Annuity Form. The Surviving Beneficiary may at any time prior to the
applicable Benefit Commencement Date elect one of the available annuity forms
under 3.01 for purposes of calculating and paying the death benefit under
2.04-1. If the Surviving Beneficiary does not make a timely election under this
2.04-2, the Surviving Beneficiary shall be deemed to have elected a 100% joint
and survivor annuity (without the “pop-up” feature) if the Surviving Beneficiary
is one individual; otherwise, the Surviving Beneficiary shall be deemed to have
elected the life annuity with 120 guaranteed payments under 3.01-1.

2.04-3 Other Death Benefits. The supplemental death benefit under this Plan
shall be in addition to any death benefit provided by any other Company
sponsored plan or insurance program.

 

7



--------------------------------------------------------------------------------

2.05 Vested Benefits. Upon Separation from Service with at least five (5) years
of Service for vesting under 1.13(b), a Participant who is not eligible for
benefits under 2.01, 2.02, 2.03 or 2.08, shall be entitled to receive, subject
to 2.07, the reduced monthly supplemental retirement payments determined as
follows:

2.05-1 First, the unreduced monthly supplemental payment under this Plan shall
be determined in the same manner as such amount would be determined for early
retirement payments under 2.02-1 and 2.02-2, except that in 2.01-4(b)(2) there
shall be used the Participant’s estimated monthly Social Security benefit
payable at age 65 assuming continuation of earnings after Separation from
Service through age 65 at the Participant’s final salary level with the Company,
but with no projected increases in the national average wage index or cost of
living between Separation from Service and age 65.

2.05-2 Second, the vested portion of the unreduced monthly amount shall be
determined by multiplying the unreduced monthly amount by the vested percentage
set forth in the following table that corresponds to the Participant’s number of
years of Service for vesting under 1.13(b):

 

Completed Years of Vesting Service

   Vested
Percentage   Years 1-4    0 % Year 5    50 % Year 6    60 % Year 7    70 % Year
8    80 % Year 9    90 % Year 10 and above    100 %

2.05-3 Third, if the Participant’s Separation from Service occurs before age
fifty-five (55), the vested portion of the unreduced monthly amount under 2.05-2
shall be reduced by one-half of one percent (0.50%) per month for each full or
partial month by which the Benefit Commencement Date precedes the Participant’s
65th birthday, as illustrated in the following table:

Percentage of Unreduced Vested Retirement Benefit for Benefit Commencement at
Specified Age

 

Commencement Age

  

Percentage

  55    40 % 56    46 % 57    52 % 58    58 % 59    64 % 60    70 % 61    76 %
62    82 % 63    88 % 64    94 %

If the Participant’s Separation from Service occurs at or after age 55, the
vested portion of the unreduced monthly amount under 2.05-2 shall be reduced in
the same manner as provided under 2.02-3 for early retirement benefits.

 

8



--------------------------------------------------------------------------------

2.05-4 Vesting Service Credit. One year of vesting service is awarded for each
period of 12 consecutive months of employment with the Company, with the first
such period beginning on the Participant’s employment commencement date and
subsequent periods beginning on each anniversary of the Participant’s employment
commencement date.

2.05-5 Committee Discretion. For any specified Participant, the Committee may,
in its discretion, grant additional vesting service credit, waive the minimum
service requirement, reduce the early retirement reduction percentage for
payments starting before age 65, or make any appropriate adjustment of the
benefit amount under this Plan.

2.06 Post-Retirement Change in Retirement Plan Benefits.

2.06-1 Change in Benefit Formula. If, after supplemental payments start under
this Plan, the benefit payable to a retired Participant is increased under the
Retirement Plan by a change in the Retirement Plan benefit formula or its
components, the supplemental payment under this Plan shall be reduced to reflect
such increase, effective for and after the first month when such increase is
paid. The supplemental benefit shall be recalculated under the benefit formula
(2.01, 2.02, 2.03, 2.04, 2.05 or 2.08) applicable to the retiree by substituting
such increased Retirement Plan benefit in the formula, with all other components
of the formula to remain unchanged.

2.06-2 COLA Supplement. Any post-retirement increase to the Retirement Plan
benefit that is not the result of a change of the Retirement Plan benefit
formula or its components (such as a cost of living adjustment for retirees)
shall not trigger a recalculation of benefits under 2.06-1 of this Plan.

2.07 Forfeiture of Benefits. Notwithstanding any other provision of this Plan to
the contrary, Plan benefits shall be forfeited as follows:

2.07-1 Discharge for Cause. No Plan benefits shall be paid if the Participant is
discharged from the Company for cause involving illegal or fraudulent acts or
conduct detrimental to the interests of the Company.

2.07-2 Agreement Not to Compete. No Plan benefits shall be paid to a Participant
unless, prior to the date Plan benefits are scheduled to commence, the Company
receives Participant’s written agreement not to compete with the Company or its
subsidiaries during the period of Plan benefit payments. Plan benefits shall be
forfeited in whole or in part, as the Committee shall decide, for any breach of
such agreement not to compete.

2.08 Change in Control Supplemental Income.

2.08-1 Benefit Calculation. A Participant who has a Separation from Service
before the Normal Retirement Date and is or becomes entitled to a Change in
Control Severance Benefit shall have a 100% vested right to receive, subject to
2.07, monthly supplemental retirement payments determined in the same manner as
early retirement payments under 2.02,

 

9



--------------------------------------------------------------------------------

except that (a) the Participant shall be credited with additional Years of
Participation as provided in 2.01-2(b)(3), and (b) in lieu of applying 2.02-3,
the unreduced monthly amount under 2.02-2 shall be reduced by one-quarter of one
percent (0.25%) per month for each full or partial month by which the Benefit
Commencement Date precedes the Participant’s 62nd birthday.

2.08-2 Possible Benefit Recalculation. With respect to any Participant who is
party to a Change in Control Severance Agreement, it may be the case that
(a) the Participant’s employment with the Company is terminated prior to a
“change in control” of the Company (as defined in the Participant’s Change in
Control Severance Agreement), (b) a change in control of the Company occurs
after such termination, and (c) the Participant then becomes entitled to a
Change in Control Severance Benefit. If, after such termination of employment
and prior to the time that the Participant becomes entitled to a Change in
Control Severance Benefit, supplemental benefit payments to the Participant have
started under the Plan, then, at such time thereafter as the Participant becomes
entitled to a Change in Control Severance Benefit, the benefits payable to the
Participant under the Plan shall be retroactively recalculated to reflect the
benefit enhancements applicable under the Plan as a result thereof. To the
extent that the amount of the supplemental benefit payments paid to the
Participant prior to such recalculation is less than the amount of such payments
as so recalculated, the difference will be paid to the Participant in a cash
lump sum (without interest) as soon as practicable after the change in control
of the Company.

ARTICLE III. PAYMENT OF BENEFITS

3.01 Form of Supplemental Payments. Subject to 3.01-3, supplemental monthly
payments to a Participant shall be made in the annuity form specified in 3.01-1;
provided, however, that a Participant may elect at any time at least 30 days
prior to the Benefit Commencement Date to have benefit payments made in one of
the annuity forms specified in 3.01-2:

3.01-1 Life Annuity With One Hundred Twenty (120) Guaranteed Payments. Unless
the Participant elects another annuity form under 3.01-2 , the Participant’s
monthly supplemental benefit as determined under 2.01, 2.02, 2.03, 2.05 or 2.08
shall be paid as equal monthly payments for the Participant’s lifetime, except
that if the Participant dies before receiving one hundred twenty (120) monthly
payments, the balance of the one hundred twenty (120) payments shall be made
monthly to the Participant’s Surviving Beneficiary.

3.01-2 Annuity Forms under Retirement Plan. The Participant may elect to receive
supplemental monthly payments in any of the standard or optional annuity forms
of benefit described in 6.01 and 6.02 of the Retirement Plan, other than a joint
and survivor annuity upon marriage or remarriage after the annuity starting
date. Any such alternate annuity shall be the actuarial equivalent of the
benefit under 3.01-1 as determined by the Plan’s actuary based on the actuarial
assumptions used for determining equivalent benefits under the Retirement Plan
at the Benefit Commencement Date.

 

10



--------------------------------------------------------------------------------

3.01-3 Small Benefit Cash Out. If the actuarial equivalent lump sum present
value of a Participant’s benefits, based on the actuarial assumptions used for
determining equivalent benefits under the Retirement Plan at the Benefit
Commencement Date, is no more than the applicable dollar amount under Internal
Revenue Code section 402(g)(1)(B) (which is $15,500 in 2007 and 2008), the
benefit shall be paid as a lump sum in such amount at the time annuity payments
would have otherwise commenced under 3.02.

3.02 Commencement of Supplemental Payments.

3.02-1 Normal Retirement Supplemental Income. If a Participant is eligible for
normal retirement benefits under 2.01, supplemental monthly payments under this
Plan shall commence with the first month following the Participant’s Separation
from Service.

3.02-2 Change in Control Supplemental Income. If a Participant is not eligible
for normal retirement benefits under 2.01, but is eligible for change in control
retirement benefits under 2.08, supplemental monthly payments under this Plan
shall commence with the first month following the later of the Participant’s
55th birthday or the Participant’s Separation from Service.

3.02-3 Disability Retirement Supplemental Income. If a Participant is not
eligible for normal retirement benefits under 2.01 or change in control
retirement benefits under 2.08, but is eligible for disability retirement
benefits under 2.03, supplemental monthly payments under this Plan shall
commence with the first month following the later of the Participant’s 55th
birthday or the Participant’s Total and Permanent Disability; provided, however,
that a Participant may elect no later than December 31, 2008 to have any
disability retirement benefits commence under this 3.02-3 with the first month
following the later of the Participant’s Separation from Service or another
specified birthday of the Participant that shall be no less than age 56 and no
more than age 62.

3.02-4 Early Retirement Supplemental Income. If a Participant is not eligible
for normal retirement benefits under 2.01, change in control retirement benefits
under 2.08 or disability retirement benefits under 2.03, but is eligible for
early retirement benefits under 2.02, supplemental monthly payments under this
Plan shall commence with the first month following the later of the
Participant’s 62nd birthday or the Participant’s Separation from Service;
provided, however, that a Participant may elect no later than December 31, 2008
to have any early retirement benefits commence under this 3.02-4 with the first
month following the later of the Participant’s Separation from Service or
another specified birthday of the Participant that shall be no less than age 55
and no more than age 61.

3.02-5 Vested Benefits. If a Participant is not eligible for normal retirement
benefits under 2.01, change in control retirement benefits under 2.08,
disability retirement benefits under 2.03 or early retirement benefits under
2.02, but is eligible for vested benefits under 2.05, supplemental monthly
payments under this Plan shall commence with the first month following the later
of the Participant’s 65th birthday or the Participant’s Separation from Service;
provided, however, that a Participant may elect no later than December 31, 2008
to have any vested benefits commence under this 3.02-5 with the first month
following the later of the Participant’s Separation from Service or another
specified birthday of the Participant that shall be no less than age 55 and no
more than age 64.

 

11



--------------------------------------------------------------------------------

3.02-6 Death Benefits. If a Participant’s Surviving Beneficiary is eligible for
death benefits under 2.04, supplemental monthly payments under this Plan shall
commence in the month that benefits would have commenced under 3.02-1, 3.02-2,
3.02-3, 3.02-4 or 3.02-5, as applicable, if the Participant had a Separation
from Service on the date of death (or on the Participant’s actual Separation
from Service, if earlier) and then survived until benefits had commenced.

3.03 Six-Month Minimum Delay. Notwithstanding the foregoing, no supplemental
monthly payments under this Plan shall be paid to any Participant until the
seventh month following the month of the Executive’s Separation from Service
with the Company; provided, however, that this delay in commencement of benefits
shall not apply to death benefits under 2.04. Any payments that would have been
paid if not for this 3.03 shall be accumulated and paid in full in the seventh
month following the month of the Participant’s Separation from Service with the
Company together with interest from the date each payment otherwise would have
been payable until the date actually paid. Interest for any period will be paid
at the same rate applicable for that period under Section 6(f) of the Company’s
Deferred Compensation Plan for Directors and Executives.

3.04 Source. The commitment of the Company to pay supplemental retirement
benefits under this Plan is an unsecured promise of the Company to make the
payments. There is no asset or trust fund set aside for payment of benefits
hereunder, except to the extent held under the Company’s Umbrella Trust for
Executives, which is subject to the claims of the Company’s creditors under
conditions specified therein.

3.05 Key Man Insurance. The Company shall purchase and own such key man life
insurance as it chooses on the life of any Participant. No Participant, nor his
or her beneficiaries, heirs, assigns, personal representative or estate, shall
have any right to or interest in any such policy or the proceeds payable
thereunder on his or her death. On death of the Participant, the proceeds shall
be paid to the Company.

ARTICLE IV. ADMINISTRATION

4.01 Committee Discretion. The Committee shall have full power and authority to
interpret, construe and administer this Plan, to adopt appropriate procedures,
and to make all decisions necessary or proper to carry out the terms of the
Plan. The Committee’s interpretation and construction hereof, and actions
hereunder, including any determination of benefit amount or designation of the
person to receive supplemental payments, shall be binding and conclusive on all
persons for all purposes. The timetable and procedure for notice of denial of
benefit claims and for hearing on review of such denial shall be as set forth in
Article XIII of the Retirement Plan, and the Committee shall make such final
review and decision. The Company’s vice president responsible for human
resources shall act as the Committee’s agent in administering this Plan. Neither
the Company, nor its officers, employees, directors or Committee, nor any member
thereof, shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan.

 

12



--------------------------------------------------------------------------------

4.02 Company Right to Amend, Modify or Terminate. The Company, by action of the
Board of Directors, reserves the exclusive right to amend, modify, or terminate
this Plan in whole or in part without notice to any Participant. No such
termination, modification or amendment shall (a) terminate or diminish any
rights or benefits accrued by any Participant or Surviving Beneficiary prior
thereto, or (b) accelerate the payment of any Plan benefits unless covered by an
exception (set forth in regulations or other guidance of the Internal Revenue
Service) to the prohibition on acceleration of deferred compensation. In
addition, with respect to any Participant who is party to a Change in Control
Severance Agreement with the Company, no such termination, modification or
amendment during the pendency of a “potential change in control” of the Company
(or, if a “change in control” of the Company occurs, during the 24-month period
immediately following such change in control) shall, without the written consent
of the Participant, terminate or diminish any rights or benefits to which the
Participant may be entitled under the Plan. For purposes of 4.02, the terms
“potential change in control” and “change in control” shall have the meanings as
may be set forth in the Participant’s Change in Control Severance Agreement, if
any.

ARTICLE V. GENERAL PROVISIONS

5.01 No Effect on Employment. This Plan shall not be deemed to give any
Participant or other person in the employ of the Company any right to be
retained in the employment of the Company, or to interfere with the right of the
Company to terminate any Participant or such other person at any time. The
Company is authorized and empowered to treat the Participant or other person
without regard to the effect which such treatment might have under the Plan.

5.02 Legally Binding. The rights, privileges, benefits and obligations under
this Plan are intended to be legal obligations of the Company and binding upon
the Company, its successors and assigns. The Company agrees it will not be a
party to any merger, consolidation or reorganization, unless and until its
obligations hereunder shall be expressly assumed by its successor or successors.

5.03 Notice. Any election, notice or filing required or permitted to be given to
the Company or the Committee under this Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail, to the Secretary of
the Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

5.04 No Transfer of Benefits. The interest of any Participant or beneficiary
under this Plan shall not be transferred or transferable, voluntarily or by
operation of law, by assignment, anticipation, hypothecation, pledge or other
encumbrance, or by garnishment, attachment, levy, seizure or other execution, or
by insolvency, receivership, bankruptcy or other debtor proceeding.

5.05 Disclosure to Participants. Each Participant shall receive a copy of this
Plan, a copy of any written procedures for administering the Plan, and any
amendments to the Plan or procedures.

 

13



--------------------------------------------------------------------------------

5.06 Adoption. This Plan was approved by resolution of the Board of Directors at
a regular meeting on April 16, 1981, to be effective as of January 1, 1981.
Amendments shall take effect as specified in the implementing Board resolution.

5.07 Integration Clause. This written Plan document supersedes, and takes
precedence over, any prior oral or written promises to Participants. The Plan
may be amended or modified only by a written amendment adopted by the Company’s
Board of Directors.

SIGNED pursuant to proper authority delegated by the Company’s Board of
Directors:

 

NORTHWEST NATURAL GAS COMPANY By:   /s/ Mark S. Dodson   Mark S. Dodson   Chief
Executive Officer Date:   February 28, 2008

 

14



--------------------------------------------------------------------------------

2004 ESRIP APPENDIX

TO

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(Effective September 1, 2004)

The following executives are Participants in the Plan as of September 1, 2004.
No new Participants will enter the Plan after September 1, 2004. The
Participants are entitled to the Years of Participation and Years of Vesting
Service shown in the following table, as of September 1, 2004:

 

Executive

 

Birth Date

 

Hire Date

 

Years of Participation
(9/1/04)

 

Years of Vesting Service
(9/1/04)

DeBolt, Bruce R.

  12/07/47   2/15/80   24.55   24.55

Dodson, Mark S.

  1/26/45   9/15/97   6.961   6.96

Doolittle, Lea Anne

  1/12/55   10/30/00   3.83   3.83

Feltz, Stephen P.

  8/26/55   10/25/82   5.50   21.83

Kantor, Gregg S.

  4/30/57   9/15/96   6.67   7.96

McCoy, Michael S.

  5/28/43   11/06/69   34.82   34.82

Rue, Conrad J.

  11/25/45   10/29/74   29.85   29.85

Ugoretz, Beth A.

  7/11/55   12/06/02   1.66   1.75

 

1

Benefits are subject to terms of Board-approved Employment Agreement.

 

1